Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 1 of 26 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA #55, 32... |

OCALA DIVISION eK
EDGAR COUNTY WATCHDOGS, INC, 3 Ee
KIRK ALEN, JOHN KRAFT, AND
ALYSSIA BENFORD,
Plaintiffs, CASENO. S!2t-Cr- gor- \sM. Pee
V.

BONNIE KUROWSKI, IL REPORTER,

LLC, A FLORIDA LLC, FIGHT FOR IL,

INC. A FLORIDA NOT-FOR-PROFIT

CORPORATION, AND ERIK PHELPS
Defendants

)
)
)
)
)
)
)
) JURY TRIAL DEMANDED
)
)
)

COMPLAINT FOR COMMERCIAL DISCRIMINATION, DEFAMATION BY
IMPLICATION, LIBEL AND INFLICTION OF EMOTIONAL DISTRESS

NOW COMES, EDGAR COUNTY WATCHDOGS, INC., KIRK ALLEN, JOHN
KRAFT and ALYSSIA BENFORD with their complaint against BONNIE KUROWSKI, IL
REPORTER,LLC, a Florida LLC, FIGHT FOR IL, INC., a Florida Not-for-Profit Corporation,
and ERIK PHELPS (Collectively ““Defendants”) for Commercial Discrimination, Defamation,

Defamation by Implication and Appropriation of Commercial Likeness.

Parties Citizenship and Residence

 

1) Edgar County Watchdogs, Inc. (hereinafter “EC W’’) is an Illinois Corporation with it
principal place of business in Illinois and is engaged in the business of publishing articles on
Government and accountability of public officials and those espousing to obtain the public trust
as well as publication of other items of the general public interest.

2) ECW has been credited with uncovering public corruption and investigative reporting by
the following publications: Forbes, the Chicago Tribune, Fox News, NBC News, CBS News, the

National Review, Capital Fax, JDSupra Legal News, Peoria Public Radio, the Peoria Journal

ix 9
Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 2 of 26 PagelD 2

Star, CT Mirror, the Daily Caller, Illinois Review, Belleville News Democrat, WAND-TV,
RTV6 The Indy Channel, Fox channel 59, CBS4 Indianapolis, the Herald Bulletin, WISH TV, ,
Industry Magazine World Sweeper, Daily Herald (Paddock Publications), Kankakee Daily-
Journal, Washington Time, State Policy Network (SPN) News, Sauk Valley News, Lens of
Liberty, Independent Journal Review, Better Government Association “BGA”, Illinois Times,
Cook County Record, DuPage Policy Journal, Daily Caller News Foundation, News-Gazette,
Patch, Herald-News, ChicagoNow.com, “In The Loop” — PBS-Chicago, Forbes, Examiner
Publications, Fox32 Chicago, and National Law Review. Even the United States Department of
Transportation cited to ECW in its own DOT News Briefing.

3) Plaintiffs Kirk Allen and John Kraft are the primary authors for articles published by
ECW.

4) The Chicago Tribune credited the work of ALLEN, KRAFT and ECW to expose
corruption associated with Frank Mautino whom ECW exposed questionable expenditures while
Mr. Mautino served as the state senator, Mautino is now the Illinois Auditor.

5) WCBU, a joint service of Bradley University and Ilinois State University published an
article on April 29, 2020 crediting the work of ECW with the exposure of unlawful stay at home
orders of Illinois Governor J.B. Pritzker.

6) Plaintiff, Kirk Allen (hereinafter ALLEN) is an I]linois citizen and resides in Illinois.

7) Plaintiff, John Kraft (hereinafter KRAFT) is an Illinois citizen and resides in IIlinois.

8) Plaintiffs ALLEN and KRAFT are private individuals and not public figures.

9) Plaintiff Alyssia Benford (hereinafter BENFORD) is a Certified Public Account, who is a

Citizen of Illinois and Resident of Illinois.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 3 of 26 PagelD 3

10) The Defendant, BONNIE KUROWSKI, (hereinafter KUROWSKIJ) is a citizen of the
State of Florida and a resident of the State Florida residing at 3033 Santa Maria Ave. Clermont,
FL 34711, within the Middle District of Florida.

11) The Defendant, ERIK PHELPS, (hereinafter “PHELPS”) is a citizen of the State of
Florida and a resident of the State Florida residing at 3033 Santa Maria Ave. Clermont, FL
34711, within the Middle District of Florida.

12) The Defendant IL REPORTER, LLC, is a Florida LLC with its principal place of
business located at 3033 Santa Maria Ave. Clermont, FL 34711, within the Middle District of
Florida.

13) The Defendant, FIGHT FOR IL, INC is a Florida not-for profit Corporation with its
principal place of business located at 3033 Santa Maria Ave. Clermont, FL 34711, within the
Middle District of Florida.

14) Defendants FIGHT FOR IL, INC. and IL REPORTER LLC are Florida entities in which
defendants KUROWSKI and PHELPS control. These entities are used by KUROWSKI and
PHELPS to disseminate false statements concerning Plaintiffs.

Jurisdiction and Venue

15) This Court has jurisdiction over the matters in controversy in this case based upon
Diversity Jurisdiction pursuant to United States Code 28 U.S.C. 1332(a) because there is
complete diversity of citizenship between Plaintiffs and Defendants, and the amount in
controversy exceeds $75,000.00, exclusive of interest and costs.

16) Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part of the
events giving rise to the claims in this Complaint occurred in this District and, as discussed

above, because Defendants are subject to the Court’s personal jurisdiction in this District.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 4 of 26 PagelD 4

17) Pursuant to Local Rule 1.02(c) this cause is filed in the Ocala Division because it has the
greatest nexus with the cause, giving due regard to the place where the claim arose and the
residence or principal place of business of the parties, and specifically Defendants residence and
place of business are all in Lake County, Florida.

Short Statement of the Case

 

18) This case concerns the concerted willful and intentional conduct of KUROWSKI
and PHELPS to knowingly and repeatedly publish defamatory statements concerning each of the
Plaintiffs in this case. Central to the efforts of KUROWSKI and PHELPS to disparage Plaintiffs,
they have recently formed two legal entities in Florida to acquire a website entitled
“edgarcounty watchdog.com” so as to confuse the public as to the true and long standing website
of Edgar County Watchdogs, Inc. entitled “edgarcountywatchdogs.com”. The difference in
names being that Defendants merely deleted the “s” from “watchdogs” in the domain name of
the website in naming the Defendants new website. Further, the Defendant’s website purports to
offer assistance to government officials and then maligns Plaintiffs with false statements as part
of a scheme to defame Plaintiffs and others. Defendants, further published numerous defamatory
statements on social media, all with a malicious intent to harm the reputations of each of the
plaintiffs. The defamatory statements set forth in this complaint were all made with the intent to
expose each of the plaintiffs to hatred, ridicule, or contempt. Amongst many of the false and
disparaging statements by Defendants are publications alleging that plaintiffs are engaged in
criminal conduct or professional misconduct, were convicted of criminal conduct or are under
indictment for state and federal crimes. Defendants use the entities of FIGHT FOR IL, INC and
IL REPORTER LLC, to defame Plaintiffs. Plaintiffs final count is for Intentional infliction of

Emotional Distress (“ITED”).
Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 5 of 26 PagelD 5

Factual Background
A. Domain Name Subterfuge.

19) Plaintiff, Edgar County Watchdogs, Inc. (hereinafter “ECW”) was incorporated on
January 10, 2013 and has been in continuous operation since the date of incorporation. ECW
has maintained a web site since at least 2013 or thereabouts using the domain name
“edgarcounty watchdogs.com”’.

20) ECW’s reports on misconduct by public officials, candidates for public office and matters
of public interest with a focus on investigating and reporting on abuses in government. ECW
publishes articles depicting abuse of power, public corruption, misconduct by public officials and
articles related to matters of public interest associated with the operation of units of government
and is renowned to be an effective promoter of honest and open government. ECW’s primary
tool for disseminating articles on local government is its website “edgarcountywatchdogs.com”.

21) On or about January 1, 2021, KUROWSKI purchased a domain name from GoDaddy by
the name of “bolingbrookreporter.org” using the email address of “baddecisiongal@gmail.com”.

22) On or about January 8, 2021, KUROWSKI purchased a domain name from GoDaddy by
the name of “edgarcountywatchdog.com” using the email address of
“bonniekurowskil @gmail.com” Note that the domain name of “edgardountywatchdog.com” is
identical to the long standing web site of Plaintiff, ECW, with the exclusion of the letter “s”
from the ECW domain name.

23) On or about February 5, 2021, KUROWSKI purchased a domain name from GoDaddy
by the name of “fightforil.com” using the email address of “baddecisiongal@gmail.com”,

24) On or about February 8, 2020, Defendant Bonnie Kurowski registered with the State of

Florida, and Limited Liability Company by the name of “IL Reporter, LLC”.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 6 of 26 PagelD 6

25) On or about February 22, 2021, Defendants Bonnie Kurowski, and Erik Phelps,
registered a not for profit corporation with the State of Florida by the name of “FIGHT FOR IL
INC”. within said registration Defendants Bonnie Kurowski and Erik Phelps are listed along with
an Eowyn Correl as the directors.

B. Defamatory Statements on web page “edgarcountywatchdog.com”

26) Defendants use of the “edgarcountywatchdog.com” website operated by Defendants
(hereinafter said web site is referenced simply as (“Defendants’ Website”) commences with a
“First Aid Kit for Elected Officials”. Beneath the reference to a “Kirst Aid Kit” is the image of
Kirk Allen and John Kraft with a statement that reads: “have you seen these men? If you have
seen these men attend you meeting or submit a FOIA, this page is for you. Stop what you are
doing read this send it to your attorney, and get ready for a long road ahead.”

27) Within Defendant’s Webitse, there is a section labeled “Information”. After posting a
photograph of Kirk Allen and John Kraft (plaintiff's Allen and Kraft’s likeness) there is a section
entitled “What they say they do?” followed by a section entitled “what they really do”. The text
under what they really do falsely reads in pertinent part:

We are alleging that they are really an antigovernmental militia covered under the
RICO Act who keeps growing and targeting far right-wing extremists to join their
cause so they can create the insurgency needed and requests needed for ECW to get
their hands on all government documents to sue. Their acts have included
interfering in interstate commerce, elections, participating in insurgency, bullying
and harassment and fake news.

They will stop at nothing to get their hands on documents, including weaponizing
the FOIA laws, getting their accountant in as auditors, getting people elected who
will leak info to them and defaming elected officials under secrecy of anti-slapp
laws so that elected officials cannot protect themselves

We believe that they use these documents to commit fraud upon the courts as
vexatious litigators, rotating 3 attorneys and their group to cover their tracks as

serial suers in order to profit of large taxpayer funds in both settlements and
shakedowns.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 7 of 26 PagelD 7

‘They are heavily involved in getting extremists into elected office so they can get
open access to docs unredacted and confidential which harms our government and
protections of the People.

28) The false implication is the inference that Plaintiffs are engaged in unlawful racketeering.
Continuing, Defendants published the following false statements on Defendant’s Website:

If you are an elected official, you will lose your reputation, be accused of false
things, be doxed, asked to resign and pressure put on family, friends and children.
Most elected officials are in office to do good deeds but when it impacts their
families and other jobs they will quit. ECW plans on this model.

If you are a taxpayers, realize that once your town is visited by them, its going to
cost possibly over a million in legal alone, an the damage inflicted on the local
government bodies is like a grenade, destroying the ability to function as a board,
excessive back end work and more.

29) Defendant’s Website continues with the following false statements under “What can |
expect, outside of FOIAs?”:

Scams involving demanding audits, then their accountant and her friends put in
bids. Removal of Documents then a request for them (as they know you will have
lost it and they can sue). They participated in Zoom Bombings, claiming they
couldn’t hear the meetings over their guys chineses music and then sued. They
have rushed podiums in anger, swinging arms at elected officials talking. They
bring others there to meetings to cause issues. They are constantly trying to find
reasons to stop the meetings. They are not aware of ACTUAL laws and still write
stories stating laws that were broken with no judge or jury to rule on it. (In fact
none are ever accurate once in court.) ... they drove out to Florida and stood o her
sidewalk to take pictures of her house then posed in a doxing story about her.
There is too much to share!.

30) Defendants Website has a section entitled “Key Players - Who has been part of this
Racket?” The false implication is the inference that Plaintiffs are engaged in unlawful
racketeering.

31) Within the section to identify the key players of the racket are purported “minions”
which include Plaintiff, BENFORD. There, Defendants falsely state the following with

respect to BENFORD:
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 8 of 26 PagelD 8

Accounting and CPA — she is NOT a FORENSIC auditor yet has done services,
collected pay but not turned in the audits. Former Censured elected official, many
losses, and reported to the professional Business Regulations of IL.

32) Plaintiff BENFORD has never charged for audits not conducted. Defendant,
KUROWSKI, prior to publishing the statement concerning BENFORD as having been reported
to the “professional Business Regulations of IL” filed her own request for investigation even
though BENFORD has never had KUROWSKI as a client.

33) The Defendant’s website, by its design, 1s intended to place hatred, ridicule, or contempt
for each of the plaintiffs, and attacks the reputation of Plaintiffs.

34) Defendants promote their services on Defendants Website, have go fund me pages to
raise money to continue the campaign against Plaintiffs.

C. Defamatory Statements on Social Media

35) On or about October 21, 2020, KUROWSKI published to Facebook the following false
statements:

“Your writer/tipper Benford has been found guilty in a lengthy investigation
costing over $12k of taxpayer money, and now there are consequences”
“Benford is guilty on all charges and its recommended for action”

“She is guilty. It has been confirmed Benford is guilty on many charges in the
ongoing investigation coverup”.

36) On or about November 1, 2020, KUROWSK!I posted a false statement on Facebook
“asking” is one of the ECWd was “dating her” (Benford) and another posting “asking” if
BENFORD was KRAFT’s lover. KRAFT is married to a woman that is not BENFORD.

37) On or about November 17, 2020, KUROWSKI posted a false statement on Facebook
stating that BENFORD “was found guilty of 11 charges and one more recent allegation
regarding her extensive confidential information leaks”. BENFORD is not and has not been

convicted of any crimes.
Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 9 of 26 PagelD 9

38) On or about December 4, 2020, KUROWSKI posted a false statement on Facebook
stating that Benford “was found guilty of 12 counts of bullying, harassment and more”.

39) On or about December 6, 2020, KUROWSKI posted false statement on Facebook
claiming ECW “donations were rerouted” and “asking” if KRAFT or ALLEN were “sleeping
with or having an affair” with BENFORD.

40) On or about December 9, 2020, KUROWSKI posted false statement on Facebook stating
that KRAFT abused drugs “Maybe you should sleep instead of post on all those drugs” and also,
as a Doctor she stated that Kraft was “medically insane”.

41) On or about December 15, 2020, KUROWSKI posted false statement on Facebook
stating that “the Edgar County Watchdogs are under Federal Investigation for cyberstalking and
harassment” and “in the last few board meetings they attacked the Township Trustees and in
Shelby County people had to jump in between them and a woman in the audience”

42) On or about December 15, 2020, KUROWSKI posted false statement to an article on the
ECW website stating that “These men are awful men who hate women. They have affairs on
their wives...”

43) On or about January 3, 2021, KUROWSKI made her first written statement on the
‘“bolingbrookreporter.org” website, making the false statement:

“Edgar County Watchdogs is not an actual watchdog site. It prints stories based on
assumptions made by what they can find on Google, their assumptions are never
followed up, no supporting docs are posted unaltered, and if you disagree with them
they will google you, write stories about your personal info, harass you, call your
employer, and support corrupt politicians.”

44) On or about January 3, 2021, KUROWSKI made a statement on the

“bolingbrookreporter.org” website, making the false statement of: “Not only lawsuits, but they
Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 10 of 26 PagelD 10

have filed fora DUNN Number so that their side company, a videography company, could do
government business.”

45) On or about January 9, 2021, KUROWSKI made her first statement on the
“edgarcountywatchdog.com” website, making the false statements of “ECW is a team of far right
wing Patriots who involve themselves” . . . and “when in fact they are Patriot supporters linked
to the DC Seige” and “They are scary people, mentally unstable, and have now been attached to
the hostile takeover of our Nations Capitol.”

46) On or about January 11, 2021, KUROWSKI posted to “bolingbrookreporter.org” stating
falsely that “for more information, please see ongoing investigations in IL at
edgarcountywatchdog.com.” while implying that BENFORD, ALLEN, and KRAFT are part of
the Patriot movement, far right wing extremists movement that includes the Capitol siege, and
hijacking zoom meetings of local government.

47) On or about January 13, 2021, KUROWSKI posted a false statement on Facebook stating
that “Her [Benford] and her team bombing the zoom meeting . . . this included ECW and
Antonio.”

48) On or about January 15, 2021, KUROWSKI posted on Facebook promoting a link to her
bolingbrookreporter.org and edgarcountywatchdog.com websites.

49) On or about January 24, 2021, KUROWSKI posted a false statement on Facebook stating
“the leader of the Sedition and Insurgent movement is John Kraft and Kirk Allen” and “they are
far right wing extremists who lie and say they are media” and “they are singlehandedly trying to
convert IL Township Governments under their control and are puppet masters” and They are

insurgents bullying their way to change our Government and destroy it”.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 11 of 26 PagelD 11

50) On or about February 5, 2021, KUROWSKI posted a false statement on Facebook stating
“(Benford and ECW] are “a team of domestic terrorists” and “Satan Alysisa aka ECW
Terrorists”.

51) On or about February 6, 2021, KUROWSKI posted a false statement on Facebook stating
John Kraft... current leader of the insurgency extremist movement in Ilinois”.

52) On or about February 7, 2021, KUROWSKI posted a false statement on Facebook stating
“They [ECW] are far right wing extremists who have been arranging coups across IL, which falls
under the current title of domestic terrorism. Leaders of a hate group” and “they are a hate
group”.

53) On or about February 17, 2021, KUROWSKI posted a false statement on Facebook
stating “For those inquiring on hate groups who will travel to stop and threaten reporters, here is
the info. John Kraft, or ECW, who touts he follows and reports on corruption, boarded a plane to
threaten and harass a journalist. . . these extreme hate groups are not just scary but even more”.

54) On or about February 19, 2021, KUROWSKI posted a false statement on Facebook
stating “Edgar County Watchdogs IRS status is “for Political purposes” “along with a photo of
Proud Boys in the Capitol.”

55) On or about February 19, 2021, KUROWSKI posted a false statement on Facebook
stating “State’s Attorney gets involved in journalist being stalked. When a reporter covers local
extremist hate groups such as ECW, and its leaders and members physically stalk the reporter,
it’s a felony” and “They have not only violated criminal laws, they are no longer in compliance

with their IRS filing status and therefore no longer a media company”.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 12 of 26 PagelD 12

56) On or about February 21, 2021, KUROWSKI posted a false statement on Facebook
stating ECW “fraudulently sell services “training watchdogs” and “saw them drive from IL to FL
to find and harass her’ and “they intentionally lie about people to get their candidates a step up”.

57) On or about February 23, 2021, KUROWSKI posted a false statement on Facebook
stating “they [ECWd] are the mob figures hit men”.

58) On or about March 3, 2021, KUROWSKI posted a false statement on Facebook stating
“Now we can confirm her [Benford] employment with ECW”.

59) On or about March 4, 2021, KUROWSK!I posted a false statement on Facebook stating:
“Multiple law enforcement jurisdictions involved to protect Bonnie form threats,
physical threats of violence, stalking and harassment perpetrated by Kirk Allen
and John Kraft. Hate groups are on the rise and locally we exposed a group called
Edgar County Watchdogs. Two days ago we posted Kirk Allen’s threat against
me, the lead reporter”

and
“These men incite violence to their hate group .. . the picture they used was taken
in Florida on Thursday. Videos captured the incident> The week before this they
stated they went all the way to Florida to find me. They are literally on my doorstep
trying to stop me from exposing them”.

60) On or about March 4, 2021, KUROWSKI posted a false statement on Facebook stating

“it shows they are an Alysia owned company” and “ECW is a paid hit for candidates to use for
defamation and elections and have escalated to violence by stalking reporters, driving to Florida,
and posting incitement against reporters and others”

61) Upon information and belief KUROWSKI also contacted the Southern Poverty Law
Center and requested that the Southern Poverty Law Center name EC W as a hate group.

C) CONFERENCE FOR DEFAMATORY PURPOSES

62) On or about May 3 through May 5, 2021, ILLINOIS REPORTER LLC and FIGHT FOR

IL, INC held a conference at the Double Tree Hilton Lisle/Naperville Hotel (located in Lisle
Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 13 of 26 PagelD 13

Illinois). During the conference, the following false statements were published by its agents to

those in attendance in a section devoted to Plaintiffs, ALLEN, KRAFT and ECW:

“We claim they [ECW] are a white supremist, anti-government, militia who
keeps growing and targeting far right-wing extremists to join their cause so they
can create the insurgency needed, and requests needed, for ECW to get their
hands on documents. They will stop at nothing to get their hands on documents,
including weaponizing FOIA laws. We are alleging they use these documents to
commit fraud upon the courts as vexatious litigants, rotating 3 attorneys and the
group to cover their tracks as serial suers”.

“They are heavily involved in getting extremists into elected office so they can
get open access to docs unredacted and confidential, which harms the
government and protections of the people.”

“First step: Finding a community to infiltrate for Fraud. Typically, they take one
of these 3 steps to start:

1. ... Since their fraudulent website states that is a service, people
stumble on them and connect. Many of these people are conspiracy
theorists who perceive their government to be doing bad things. This
is the group ECW seeks. Their website is the lead.

2. They conduct a “How to be a watchdog” meeting in the community,
which grows insurgency, not watchdogs, to locate more of these far-
right wing hate group candidates.

3. They entice a far-right wing candidate into running for office, by
promises of support and help.”

“Step 2: Create a level of insurgency in the community.

1. They attend meetings and act out of control, even threatening and zoom
bombing. Anything so government cannot conduct business. Then what they have
done, they use against them in a court of law (see step 3). AN example is playing
Chinese music during a zoom meeting, claiming they cannot hear, then suing for
not hearing a meeting.

2. Writing non-factual articles about current elected officials in hopes to pressure
them so much they quit, and they can force their person on the board-by-board
vote.

3. Start Facebook pages locally so they can harass and attack the elected officials.
An example, in DuPage Township there were over 5,000 posts made across over
6 Bolingbrook Facebook groups in four months and they started their own group
too.”
Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 14 of 26 PagelD 14

“Step 3: Pattern of Racketeering — We are alleging this is a money-making scheme
against the government and this is how it operates:

1. They need the followers they gathered to attack as a group. Each of them
participates. In the cases below of Cindy, Theresa, and Becky, they actually travel
across the state with the ECW team, thus not just the locals.

2. They, as a team request excessive FOIA’s without reason i.e. full hard drives
and in some cases over 400 FOIA requests in one government body and across
different cities. So FOIA’s appear to come from many people, not just ECW, yet
ECW gets all the results.

3. After defaming the elected officials claiming wrongdoing, they demand an
Audit and recommend their auditor, while publicly claiming they do not know
her. She is not licensed for forensic audits but does them anyways. See Algonquin
Township last month, charging $26K for a forensic audit.

4. Finish by filing lawsuits, Vexatious litigants, on one of 4 different things. They
rotate the group members to not appear vexatious.

a. Weaponizing the FOIA act by suing because the government missed a timeline
on FOIA return because of excessiveness (setting up to fail approach)

b. Suing because they contest the FOIAs responses they received.

c. Suing for something they find in fishing expeditions of large quantities such as
hard drive requests dating back to the 1990’s.

d. Suing because the elected officials are stopping them.”

“Their Goals (Money making time):

1. Settle out of court for money, since most elected officials and attorneys do not
know about the scam of this group working together as vexatious litigants.

2. Defame Elected Officials right before election, so that their candidate wins.

3. Move their own candidates into office so that they have full access to all
documents without FOIA. Then open all books to them for lawsuit grabs
(unredacted in violation of rights of citizens) See Algonquin Township,
Pecatonica Township and DuPage Township where nonredacted information was
sent then posted by ECW for doxing reasons.

1. Run hundreds of lawsuits using the same attorneys, thus the attorneys are aware
of the money they get working for ECW.

2. The Accountant gets a sure win on forensic audit bids because the level of
harassment bullies the officials to choose their candidate offered, to shut them up,
because they know their books are fine. It is not about her charging $26k an audit,
fixing the numbers to give ECW a reason to sue, but also to get access to all
documents.”

“Laws they are breaking by this RICO ACT:

1. Civil defamation
2. Vexatious litigants Rotating 3 attorneys to cover up for filing excessive
lawsuit/Serial Suers
Case 5:21-cv-00302-JSM-PRL Document 1 Filed 06/01/21 Page 15 of 26 PagelD 15

ONNMKY

10.

11,
12.

Unlicensed practice of law in a different state — unlicensed in Florida

IRS fraud

Interstate Commerce Laws

Selling Forensic audits

Fraud upon Florida Courts and shakedown

Harming the Government/ False claim Act also called the “Lincoln Law”, is
an American federal law that imposes liability on persons and companies who
defraud governmental programs. It is the federal Government’s primary
litigation tool in combatting fraud against the Government.

Insurgency+ inciting to insurrections. A person commits the offense of
inciting to insurrection when he incites others to overthrow or attempt to
overthrow the representative and constitutional form of government of the
state or any political subdivision thereof and he or they commit any violents
act in furtherance thereof.

Harming Taxpayers — Reckless lawsuits and settlements are costing taxpayers
millions of dollars in Illinois due to their frivolous filings.

Whistleblower Laws

Fraudulent advertising”

“ECW Enterprise:

WR WN =

Alyssia Benford
Attorneys

Cynthis Brzana
Becky Gene Becker
Theresa Bhoj”

“Fraudulent Companies involved

Edgar County Watchdogs is not a news source, nor a watchdog: They are a
political activist group, supporting right-wing conspiracy driven candidates to
get into office with their media support (smear campaigning opponents) so
they can get access to books for frivolous and repeated lawsuits.

Benford and Associates...”

63) The aforementioned false statements were announced orally in the meeting and

distributed in writing.

64) Defendants false statements imputing the commission of criminal acts include but are not

limited to allegations that Defendants violated the Racketeer Influenced Corrupt Organization

Act, and engaged in Tax Fraud.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 16 of 26 PagelD 16

65) Within the seminar put on for economic gain of Defendants, Defendants used the likeness
of ALLEN, KRAFT, and BENFORD.

D. NOOSE FLYER

66) Plaintiff Benford is a female African American, who by her own self-reliance, hard work,
personal dedication, and academic progress became a Certified Public Accountant.

67) Upon information and Belief, in March 2021, a flyer was mailed within the community in
which BENFORD lives, that depicted the Confederate flag and a noose in relationship to
BENFORD.

68) Immediately after the publication of the Flyer, KUROWSKI republished the flyer on
social media.

69) The purpose of the flyer was to create fear in BENFORD and incite others to perpetuate
violence against BENFORD.

70) The re-publication of the flyer on social media was intended to create further fear and
emotional distress in Benford and to incite others to perpetuate violence against BENFORD.

E. SOLICITION OF AVON TOWNSHIP CLERK.

71) On or about April 9, 2021, KUROWSKI sent a text to the newly elected Avon Township

Clerk, Kristal Larson. The exchange between them is as follows:
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 17 of 26 PagelD 17

msm 2 Oa ~ Baw

& €; Bonnie . @ 6

We are a local political online site.
Can we chat a sec? | was following
your race but not fir you, for terry

We thought he would win

And we needed him to, which is
€; why i reached out

POSS ea ah Br ae

Toe kee eu Ri
OU eesti leit

 
     

im afraid i have to tell you that lifes
about to get hard 4 u. Do u know
edgar county watchdogs?

Ive been battling them out if avon

¢é; Im trying to shut them down

 

Ok, well when they come for you,
call me or reach out to fight4il

{wish u well
im not the enemy

Im the solution

2s @ Oe « ®

72) The statements in context demonstrate that the statements complained of herein are
malicious with the intent to “shut down” ECW. And the purpose is not any legitimate “reporting”
because KUROWSKI acknowledges that the false statements on Defendants Website are posted

for political reasons as KUROWSKI claims her website is a “political online site”
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 18 of 26 PagelD 18

COUNT I —- COMMERCIAL DISCRIMINATION — F.S. §540.08

73) Plaintiff restates paragraphs 1-72 as if fully set forth in this Count I.

74) F.S. $540.08. which has not changed significantly since its enactment. prohibits the
publication of an individual’s name, photograph, or likeness for any commercial purpose without
the individual's express written or oral consent’. Although various exceptions apply, none of
which are present in this case.

75) F.S. § 540.08 provides as follows:

540.08 Unauthorized publication of name or likeness.—
(1) No person shall publish, print, display or otherwise publicly use for purposes
of trade or for any commercial or advertising purpose the name, portrait,
photograph, or other likeness of any natural person without the express written or
oral consent to such use given by:
(a) Such person; or
(b) Any other person, firm or corporation authorized in writing by such
person to license the commercial use of her or his name or likeness;
or
(c) If such person is deceased, any person, firm or corporation
authorized in writing to license the commercial use of her or his
name or likeness, or if no person, firm or corporation is so
authorized, then by any one from among a class composed of her or
his surviving spouse and surviving children.
(2) Inthe event the consent required in subsection (1) is not obtained, the person
whose name, portrait, photograph, or other likeness is so used, or any person, firm,
or corporation authorized by such person in writing to license the commercial use
of her or his name or likeness, or, if the person whose likeness is used is deceased,
any person, firm, or corporation having the right to give such consent, as provided
hereinabove, may bring an action to enjoin such unauthorized publication, printing,
display or other public use, and to recover damages for any loss or injury sustained
by reason thereof, including an amount which would have been a reasonable
royalty, and punitive or exemplary damages.
(3) Ifaperson uses the name, portrait, photograph, or other likeness of a member
of the armed forces without obtaining the consent required in subsection (1) and
such use is not subject to any exception listed in this section, a court may impose a
civil penalty of up to $1,000 per violation in addition to the civil remedies contained
in subsection (2). Each commercial transaction constitutes a violation under this
section. As used in this section, the term “member of the armed forces” means an
officer or enlisted member of the Army, Navy, Air Force, Marine Corps, or Coast

 

' The Florida Legislature removed gender specific references applicable to human beings without substantive
changes in legal effect. 1997 Fla. Laws ch. 103. 875,
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 19 of 26 PagelD 19

Guard of the United States, the Florida National Guard, and the United States
Reserve Forces, including any officer or enlisted member who died as a result of
injuries sustained in the line of duty.

(4) The provisions of this section shall not apply to:

(a) The publication, printing, display, or use of the name or likeness of any person
in any newspaper, magazine, book, news broadcast or telecast, or other news
medium or publication as part of any bona fide news report or presentation having
a current and legitimate public interest and where such name or likeness is not used
for advertising purposes;

(b) The use of such name, portrait, photograph, or other likeness in connection
with the resale or other distribution of literary, musical, or artistic productions or
other articles of merchandise or property where such person has consented to the
use of her or his name, portrait, photograph, or likeness on or in connection with
the initial sale or distribution thereof; or

(c) Any photograph of a person solely as a member of the public and where such
person is not named or otherwise identified in or in connection with the use of such
photograph.

(5) No action shall be brought under this section by reason of any publication,
printing, display, or other public use of the name or likeness of a person occurring
after the expiration of 40 years from and after the death of such person.

(6) Asused in this section, a person’s “surviving spouse” is the person’s surviving
spouse under the law of her or his domicile at the time of her or his death, whether
or not the spouse has later remarried; and a person’s “children” are her or his
immediate offspring and any children legally adopted by the person. Any consent
provided for in subsection (1) shall be given on behalf of a minor by the guardian
of her or his person or by either parent.

(7) The remedies provided for in this section shall be in addition to and not in
limitation of the remedies and rights of any person under the common law against
the invasion of her or his privacy.

History. —s. 1, ch. 67-57; s. 751, ch. 97-103; s. 2, ch. 2007-164.

76) ALLEN and KRAFT and BENFORD have never consented to any of the Detendants use
of any of their likenesses.

77) ALLEN, KRAFT, and BENFORD are not actors to any newsworthy event depicted on
Defendant’s Website or in Defendants seminar.

78) Defendant's web site, “edgarcountywatchdog.com”, seeks financial contributions while

depicting an image of United States currency fanned out in a person’s hand.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 20 of 26 PagelD 20

79) Defendants conducted a seminar for purported training in which Defendants shared the

names and photographs of PLAINTIFFS. Plaintiffs did not consent to the use of their likeness in

Defendants seminar.

PRAYER FOR RELIEF COUNT I

WHEREFORE, Plaintiffs, Alyssia Benford, Kirk Allen and John Kraft pray for judgment

against Defendants as follows:

a.

Awarding Plaintiffs $1,000 for each instance where Defendants used the likeness of
any of the Plaintiffs.

Enjoin such unauthorized publication in accord with I.S. § 540.08 (2).

Award Punitive Damages to the maximum allowable.

Awarding Plaintiff attorney fees and costs, and

Granting such other relief as the Court deems appropriate and necessary.

COUNT I - DEFAMATION BY IMPLICATION)

80) Plaintiffs incorporate paragraphs 1- 72 as if fully stated within this Count II

The Nature of the False Defamatory Statements

81) Defendants, within the false statements set forth herein above, have falsely stated that

each of the plaintiffs have committed numerous felonies and said alleged crimes include Fraud,

Tax Fraud, Racketeering under the Racketeer Influenced Corrupt Organization Act (“RICO”) 18

USC 1961 et seq, statements against their professions, including claims that BENFORD

defrauded clients in conducting audits and allegations that the plaintiffs engaged in the purported

publication of false and defamatory statements contrary to the obligation to be truthful.

82) The publication of the False and Defamatory statements directly and proximately caused

substantial and permanent damage to Plaintiffs respective reputations.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 21 of 26 PagelD 21

83) The false and defamatory statements were republished by third-parties and members of
the mainstream and social media mob, which was reasonably foreseeable.

84) The false and defamatory statements against Plaintiffs are defamatory per se, as they are
libelous on their face without resort to additional facts, and as clearly demonstrated here,
Plaintiffs were subjected to public hatred, contempt, scorn, obloquy, and shame.

85) | Asadirect and proximate result of the false and defamatory accusations, Plaintiffs
suffered permanent harm to each of their reputations.

86) Edgar County Watchdogs, Inc specifically suffered an injury to its corporate reputation
by the diversion of its readers to the Defendant’s Website containing defamatory statements.
87) | Asadirect and proximate result of the false and defamatory statements concerning
plaintiffs, Allen, Kraft and Benford suffered severe emotional and mental distress.

88) As a direct and proximate result of the false and defamatory statements and circulation
of a Noose flyer in her community by Defendants, Benford is forced to live in a constant state of
concern over her safety and the safety of her family.

89) | Defendants published the false and defamatory statements with actual malice and
common law malice, thereby entitling Plaintiffs to an award of punitive damages.

90) Defendants publication of the false and defamatory statements concerning the plaintiffs
were made with the knowledge of the falsity of the statements or the reckless disregard of the

truth.

91) Defendants’ conduct was outrageous and willful, demonstrating that entire want of care
that raises a conscious indifference to consequences,
92) Plaintiffs are entitled to an award of punitive damages to punish Defendants and to deter

Defendants from repeating such egregiously unlawful misconduct in the future.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 22 of 26 PagelD 22

WHEREFORE, Plaintiffs, Alyssia Benford, Kirk Allen and John Kraft pray for judgment

against Defendants as follows:

d. Awarding Plaintiffs compensatory damages including actual, consequential,
incidental damages for malicious tortious concerted conduct, jointly and severally, in
an amount to be determined at by a jury at trial for the damages caused, as well as
past and prospective financial losses, personally and professionally in an amount not
less than $1,000,000.00.

e. Award Punitive Damages to the maximum allowable.

c. Awarding Plaintiff attorney fees and costs, and

d. Granting such other relief as the Court deems appropriate and necessary.

COUNT I DEFAMATION (LIBEL OR WRITTEN CONTENT DEFAMATION)

93) Plaintiffs repeat paragraphs 1-72 as if fully restated herein in this Count III.

94) KUROWSKI, PHELPS, IL REPORTER LLC and FIGHT FOR IL, INC published THE
statements set forth in this complaint with New York Times Malice as well as with common law
malice.

95) Defendants intent in publishing the false and defamatory statements concerning each
plaintiff was to shut down ECW.

96) Defendants objective to shut down ECW is not a legitimate objective of any news
reporting entity.

97) Defendants have claimed that they are “reporters” when, in fact, the collective actions of
the defendants were designed to injure ECW, by tainting the reputations of individuals writing
for ECW and to ensure that outside professionals will not want to be associated with ECW. In
fact Defendants objective is to “shut down” ECW.

98) The publication of the false and defamatory statements directly and proximately caused

substantial and permanent damage to Plaintiffs respective reputations.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 23 of 26 PagelD 23

99) The false and defamatory statements were republished by the defendant entities and third-
parties and members of the mainstream and participants in social media, which was reasonably
foreseeable.

100) The false and defamatory statements of and concerning Plaintiffs are defamatory
per se, as they are libelous on their face without resort to additional facts, and Plaintiffs were
subjected to public hatred, contempt, scorn, obloquy, and shame.

101) As a direct and proximate result of the false and defamatory statements, Plaintiffs
suffered permanent harm to each of their reputations.

102) Edgar County Watchdogs, Inc., specifically suffered an injury to its corporate
reputation by the diversion of its readers to the Defendant’s Website containing the defamatory
information.

103) As a direct and proximate result of the false and defamatory statements of and
concerning plaintiffs, Allen, Kraft and Benford suffered severe emotional and mental distress.

104) As a direct and proximate result of the false and defamatory statements and
publication the Noose flyer by Defendant, Benford is forced to live her life in a constant state of
concern over her safety and the safety of her family.

105) Defendants published its false and defamatory statements with actual malice and
common law malice, thereby entitling Plaintiffs to an award of punitive damages.

106) Defendants publication of the false and defamatory statements concerning the
plaintiffs were made with the knowledge of the falsity of the statements or the reckless disregard
of the truth.

107) Defendants’ conduct was outrageous and willful, demonstrating that entire want

of care that raises a conscious indifference to consequences.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 24 of 26 PagelD 24

108) Plaintiffs are entitled to an award of punitive damages to punish Defendants and
to deter Defendants from repeating such egregiously unlawful misconduct in the future.

WHEREFORE, Plaintiffs, Alyssia Benford, Kirk Allen and John Kraft pray for judgment
against Defendants as follows:

a. Awarding Plaintiffs compensatory damages including actual, consequential,
incidental damages for malicious tortious concerted conduct, jointly and severally, in
an amount to be determined at by a jury at trial for the damages caused to their
personal, and professional reputations and good will in his trades and professions, as
well as past and prospective financial losses, personally and professionally in an
amount not less than $1,000,000.00.

b. Awarding punitive damages to the maximum allowable

c. Awarding Plaintiff attorney fees and costs, and

c. Granting such other relief as the Court deems appropriate and necessary.

Count IV — Intentional Infliction of Emotional Distress

109) Plaintiffs repeat paragraphs 1-72 as if fully restated herein in this Count IV.

110) The conduct of publishing on social media the Noose flyer depicting the
Confederate Flag and a Noose within BENDORD’s community was extreme, outrageous
and highly offensive.

111) Defendant’s conduct in communicating that Plaintiffs were having extramarital
affairs is extreme, outrageous, and highly offensive.

112) The Third District Court of Appeals has held that a person falsely alleging that
another person had committed adultery was sufficient for the cause of action for ITED.
See: Korbin y. Berlin, 177 So. 2d 551, 552 (Fla. 3d DCA 1965.)

113) The actions of the Defendants in alleging that Plaintiffs were engaged in adultery

were intended or reasonably calculated to cause plaintiffs’ severe emotional distress.
Case 5:21-cv-00302-JSM-PRL Document1 Filed 06/01/21 Page 25 of 26 PagelD 25

114) As a direct and proximate result of the extreme outrageous conduct, each of the
non-corporate Plaintiffs suffered emotional and mental distress.

115) As a direct and proximate result of the circulation of the Noose Flyer in her
community by Defendants, Benford is forced to live her life in a constant state of concern
over her safety and the safety of her family.

116) Defendants conduct was advanced with actual malice and common law malice,
thereby entitling Plaintiffs to an award of punitive damages.

117) Defendants’ conduct was outrageous and willful, demonstrating that entire want
of care that raises a conscious indifference to consequences.

118) Plaintiffs are entitled to an award of punitive damages to punish Defendants and
to deter Defendants from repeating such egregiously unlawful misconduct in the future.

WHEREFORE, Plaintiffs, Alyssia Benford, Kirk Allen, and John Kraft pray for judgment

against Defendants as follows:

a. Awarding Plaintiffs compensatory damages including actual, consequential,
incidental damages for malicious tortious concerted conduct, jointly and severally, in
an amount to be determined at by a jury at trial for the damages caused, as well as
past and prospective financial losses, personally and professionally in an amount not
less than $1,000,000.00.

b. Award Punitive Damages to the maximum allowable.

c. Awarding Plaintiff attorney fees and costs, and

d. Granting such other relief as the Court deems appropriate and necessary.
JURY TRIAL DEMANDED

Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by jury of all
issues so triable in this action.

Respectfully submitted:

/s/Robert T. Hanlon, Esq.
Pro hac vice
wore

LY IU SEAL fas 8€ 21 Few pS02- JSM-PRL Deseseniniviiriled Copy FP

RITY |—

EL
gESS'

SATE UG
Ope

\NY WEIGHT ~ /
5 /24]

» Package Pickup,
: QR code.

z via

mi

M/PICKUP

lil

 

101000006 EP13F May 2020
nena OD: 12 1/2x91/2

 

BS UNITED STATES P diet ade
POSTAL SERVICE « EXPRESS®

CUSTOMER USE ONLY:

a (PLEASE PI
RL Banks

. Cal herr St
Yoon eb. LEO

   
 
  

     

PHONE ( Zz dH

Requires the addresseo's sig 5 OR 2) Pi additional ir ; OR 3) F COD service; OR 4),
Purchases Return Receipt service. if the box is not checked, the Postal Service will leave the item in the addressee’s| ~
mail receptacle or other secure location without attempting to obtain the addressee’s signature on delivery,
Delivery Options
No Saturday Delivery (delivered next business day)
oO Sunday/Holiday Delivery Required (additional fee, where available" ’)
“Refer to USPS.com? or local Post Office™ for availability.

 

UNITED STATES
POSTAL SERVICE &

1007

MI

PAYMENT BY ACCOUNT (if

SSN OAM em (er ecule e-m8 nh)
C] SIGNATURE REQUIRED Note: The mailer must check the “Signature Required” box if the mailer: 1)

 

TO: sass prem PHONE ( )

US, Disk Cex tM PL
LO 7 Mor Hest Iyd s+

Cc“ fox, gL

ZIP + 4° (US. appresses ONLY)

 

34475.

 

 

™ For pickup or USPS Tracking”, visit USPS.com or call 800-222-1811.
& $100.00 insurance included.

<> PEEL FR ROM THIS CORNER

 

LABEL11-B,MAY2021

%
3
é

4 UNITED §,
 SDIANAIS

[

2

Park an®

USPS® Corporate Acct. No.

26 Pappebyeek., 1

34475

Raye Se 2
AMOUNT.

$26.35

R2304E106321-05

VIL

EJ 818 575

applicable) |

  

 

Federal Agency Acct. No. or Postal Service™ Acct. No.

445 US

   

 

 

PSN7690-02-000-9998 =

Ba

UNITED STATES

POSTAL SERVICE.

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail Express® shipments.
Misuses may be a violation of federal law. This package is not for resale. EP13F © U.S. Postal Service; May 2020; All rights reserved.
